662 S.E.2d 670 (2008)
ELLISON
v.
GAMBILL OIL, et al.
No. 541A07.
Supreme Court of North Carolina.
June 3, 2008.
Forrest A. Ferrell, Hickory, Jason White, for Kate H. Ellison.
Stephen L. Palmer, Hickory, for Palmer.
Jimmy D. Reeves, M. Alexander Reeves, West Jefferson, for Gambill.
Frank C. Wilson, III, Boone, for Gosai & B & B.
The following order has been entered on the motion filed on the 3rd day of June 2008 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed. Plaintiff (Kate H. Ellison) shall have up to and including the 11th day of August 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 3rd day of June 2008."